339 So. 2d 1073 (1976)
In re Gary LITTLE
v.
STATE of Alabama.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 2182.
Supreme Court of Alabama.
December 3, 1976.
William J. Baxley, Atty. Gen., Milton C. Davis, Asst. Atty. Gen., Montgomery, for petitioner, the State.
None for respondent.
FAULKNER, Justice.
Petition of the State by its Atty. Gen., for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Little v. State of Ala., 339 So. 2d 1071.
WRIT DENIED.
HEFLIN, C.J., and MADDOX, SHORES and BEATTY, JJ., concur.